Title: To Benjamin Franklin from Springett Penn, 12 February 1766
From: 
To: 


Dear Sir
Dublin 12th Feby 1766
I received Mr. Penningtons Letter you was so Kind to forward. I wrote to you a long time since to desire the favour of you to ask Mr. Life for somuch Money (as he had some of my Mothers in his Hands) as would purchase a Lottery Tickett since which have not had the favour of a Line from you. My Mother and myself join in Respects and good Wishes to you and your Family and Mrs. Stephenson. I remain Your Obliged humble servant.
Springett Penn
Pray Excuse this poor paper.

[In the margin:] Mr. Life wrote me that Mr. Jackson gave no hopes of succeding in my Claim to the Government at present.

